Opinion issued December
2, 2011
 
 
 

In The
Court of Appeals
For The
First District of Texas
————————————
NO. 01-11-01044-CR
———————————
IN RE CRYSTAL YVETTE ROBERSON, Relator

 

 
Original Proceeding on Petition for Writ of Habeas Corpus  

 

 
MEMORANDUM
OPINION
          A
jury convicted relator, Crystal Yvette Roberson, of the felony offense of
forgery, and the trial court assessed punishment at confinement for 12 years.  Her
conviction was affirmed on appeal. Roberson v. State, No. 13–05–00242–CR,
2006 WL 1555430 (Tex. App.—Corpus Christi Jun. 8, 2006, pet. ref’d) (not
designated for publication).[1] 
Relator has filed a pro se petition for a writ of habeas corpus, seeking
post-conviction relief in this Court.  
A court of appeals does not have original jurisdiction over habeas
corpus proceedings in criminal matters.  Chavez v. State, 132 S.W.3d
509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.); cf. Tex. Gov’t Code Ann. § 22.221(d)
(Vernon 2004) (granting jurisdiction over civil proceedings).  Jurisdiction to grant post-conviction
habeas corpus relief in felony cases rests exclusively with the Texas Court of
Criminal Appeals. Tex. Code Crim. Proc.
Ann. art. 11.07, § 5 (Vernon Supp. 2011); Bd. of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W .3d 715, 717–18
(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
Therefore, we are without jurisdiction to grant the requested
relief.  
          Accordingly, we
dismiss for want of jurisdiction.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Huddle.
Do
not publish.  See Tex. R. App. P.
47.2(b).




[1]           The appeal was transferred by order of the Supreme
Court of Texas from this Court to the Thirteenth Court of Appeals.